     Case 2:20-cv-04725-JAK-RAO Document 1 Filed 05/27/20 Page 1 of 9 Page ID #:1




 1    Todd M. Friedman (SBN 216752)
      Adrian R. Bacon (SBN 280332)
 2    LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 3    21550 Oxnard St., Suite 780
      Woodland Hills, CA 91367
 4
      Phone: 323-306-4234
 5    Fax: 866-633-0228
      tfriedman@ toddflaw.com
 6
      abacon@ toddflaw.com
 7    Attorneys for Plaintiff
 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10
     WILLIAM LOFTUS, individually and )               Case No.
11   on behalf of all others similarly situated, )
                                                 )    CLASS ACTION
12
     Plaintiff,                                  )
13                                               )    COMPLAINT FOR VIOLATIONS
14          vs.                                  )    OF:
                                                 )
15   VISIBILITY MEDIA SOLUTIONS                  )       1.      NEGLIGENT VIOLATIONS
                                                                 OF THE TELEPHONE
16   LLC.                                        )               CONSUMER PROTECTION
                                                 )               ACT [47 U.S.C. §227(b)]
17                                                       2.      WILLFUL VIOLATIONS
     Defendant.                                  )
                                                                 OF THE TELEPHONE
18                                               )               CONSUMER PROTECTION
19                                               )               ACT [47 U.S.C. §227(b)]
                                                 )
20                                               )    DEMAND FOR JURY TRIAL
21                                               )
                                                 )
22
                                                 )
23                                               )
24         Plaintiff WILLIAM LOFTUS (“Plaintiff”), individually and on behalf of all
25   others similarly situated, alleges the following upon information and belief based
26   upon personal knowledge:
27
28         ///


                                  CLASS ACTION COMPLAINT
                                                -1-
     Case 2:20-cv-04725-JAK-RAO Document 1 Filed 05/27/20 Page 2 of 9 Page ID #:2




 1                               NATURE OF THE CASE
 2           1.   Plaintiff brings this action individually and on behalf of all others
 3   similarly situated seeking damages and any other available legal or equitable
 4   remedies resulting from the illegal actions of VISIBILITY MEDIA SOLUTIONS
 5   LLC. (“Defendant”), in negligently, knowingly, and/or willfully contacting
 6   Plaintiff on Plaintiff’s cellular telephone in violation of the Telephone Consumer
 7   Protection Act, 47. U.S.C. § 227 et seq. (“TCPA”) and related regulations.
 8
 9                              JURISDICTION & VENUE
10           2.   Jurisdiction is proper under 28 U.S.C. § 1332(d)(2) because Plaintiff,
11   a California resident, seeks relief on behalf of a Class, which will result in at least
12   one class member belonging to a different state than that of Defendant, a Florida
13   Company. Plaintiff also seeks up to $1,500.00 in damages for each call; in violation
14   of the TCPA, which, when aggregated among a proposed class in the thousands,
15   exceeds the $5,000,000.00 threshold for federal court jurisdiction. Therefore, both
16   diversity jurisdiction and the damages threshold under the Class Action Fairness
17   Act of 2005 (“CAFA”) are present, and this Court has jurisdiction.
18           3.   Venue is proper in the United States District Court for the Central
19   District of California pursuant to 28 U.S.C. § 1391(b)(2) because Plaintiff resides
20   within the County of Ventura.
21                                        PARTIES
22           4.   Plaintiff, WILLIAM LOFTUS (“Plaintiff”), is a resident of Ventura
23   County, California and is a “person” as defined by 47 U.S.C. § 153 (39).
24           5.   Defendant, VISIBILITY MEDIA SOLUTIONS LLC. (“Defendant”)
25   is an online advertising company and is a “person” as defined by 47 U.S.C. § 153
26   (39).
27
28



                                 CLASS ACTION COMPLAINT
                                               -2-
     Case 2:20-cv-04725-JAK-RAO Document 1 Filed 05/27/20 Page 3 of 9 Page ID #:3




 1                               FACTUAL ALLEGATIONS
 2         6.     Beginning in or around December 2019, Defendant contacted Plaintiff
 3   on Plaintiff’s cellular telephone number ending in -8898, in an attempt to solicit
 4   Plaintiff to purchase Defendant’s services.
 5         7.     Defendant used an “automatic telephone dialing system” as defined
 6   by 47 U.S.C. § 227(a)(1) to place its call to Plaintiff seeking to solicit its services.
 7         8.     Defendant contacted or attempted to contact Plaintiff from telephone
 8   number (820)400-1809 confirmed to be Defendant’s number
 9         9.     Defendant’ call constituted call that was not for emergency purposes
10   as defined by 47 U.S.C. § 227(b)(1)(A).
11         10.    Defendant’ call was placed to telephone number assigned to a cellular
12   telephone service for which Plaintiff incurs a charge for incoming call pursuant to
13   47 U.S.C. § 227(b)(1).
14         11.    During all relevant times, Defendant did not possess Plaintiff’s “prior
15   express consent” to receive call using an automatic telephone dialing system or an
16   artificial or prerecorded voice on its cellular telephones pursuant to 47 U.S.C. §
17   227(b)(1)(A).
18         12.    Such call constitutes solicitation call pursuant to 47 C.F.R. §
19   64.1200(c)(2) as they were attempts to promote or sell Defendant’ services.
20         13.    Plaintiff never granted Defendant any prior express consent nor was
21   any established business relationship with Defendant in existence as defined under
22   16 C.F.R. 310.4(b)(1)(iii)(B).
23         14.    Upon information and belief and based on Plaintiff’s experiences of
24   being called by Defendant after requesting they stop calling, and at all relevant
25   times, Defendant failed to establish and implement reasonable practices and
26   procedures to effectively prevent telephone solicitations in violation of the
27   regulations prescribed under 47 U.S.C. § 227(c)(5).
28



                                  CLASS ACTION COMPLAINT
                                               -3-
     Case 2:20-cv-04725-JAK-RAO Document 1 Filed 05/27/20 Page 4 of 9 Page ID #:4




 1                                CLASS ALLEGATIONS
 2         15.    Plaintiff brings this action individually and on behalf of all others
 3   similarly situated, as a member the four proposed classes (hereafter, jointly, “The
 4   Classes”). The class concerning the ATDS claim for no prior express consent
 5   (hereafter “The ATDS Class”) is defined as follows:
 6
                  All persons within the United States who received any
 7                solicitation/telemarketing telephone call from Defendant
 8                to said person’s cellular telephone made through the use
                  of any automatic telephone dialing system or an artificial
 9
                  or prerecorded voice and such person had not previously
10                consented to receiving such call within the four years
11
                  prior to the filing of this Complaint.

12
           16.    Plaintiff represents, and are a member of, The ATDS Class, consisting
13
     of all persons within the United States who received any collection telephone calls
14
     from Defendants to said person’s cellular telephone made through the use of any
15
     automatic telephone dialing system or an artificial or prerecorded voice and such
16
     person had not previously not provided their cellular telephone number to
17
     Defendants within the four years prior to the filing of this Complaint.
18
           17.    Defendants its employees and agents are excluded from The Class.
19
     Plaintiff do not know the number of members in The Class, but believes the Class
20
     members number in the thousands, if not more. Thus, this matter should be
21
     certified as a Class Action to assist in the expeditious litigation of the matter.
22
           18.    The Class is so numerous that the individual joinder of all of its
23
     members is impractical. While the exact number and identities of The Class
24
     members are unknown to Plaintiff at this time and can only be ascertained through
25
     appropriate discovery, Plaintiff is informed and believe and thereon allege that The
26
     Class includes thousands of members. Plaintiff allege that The Class members may
27
     be ascertained by the records maintained by Defendant.
28
           19.    Plaintiff and members of The ATDS Class were harmed by the acts


                                 CLASS ACTION COMPLAINT
                                               -4-
     Case 2:20-cv-04725-JAK-RAO Document 1 Filed 05/27/20 Page 5 of 9 Page ID #:5




 1   of Defendants in at least the following ways: Defendants illegally contacted
 2   Plaintiff and ATDS Class members via their cellular telephones thereby causing
 3   Plaintiff and ATDS Class members to incur certain charges or reduced telephone
 4   time for which Plaintiff and ATDS Class members had previously paid by having
 5   to retrieve or administer messages left by Defendants during those illegal calls, and
 6   invading the privacy of said Plaintiff and ATDS Class members.
 7         20.    Common questions of fact and law exist as to all members of The
 8   ATDS Class which predominate over any questions affecting only individual
 9   members of The ATDS Class. These common legal and factual questions, which
10   do not vary between ATDS Class members, and which may be determined without
11   reference to the individual circumstances of any ATDS Class members, include,
12   but are not limited to, the following:
13                a.     Whether, within the four years prior to the filing of this
14                       Complaint, Defendants made any telemarketing/solicitation
15                       call (other than a call made for emergency purposes or made
16                       with the prior express consent of the called party) to a ATDS
17                       Class member using any automatic telephone dialing system or
18                       any artificial or prerecorded voice to any telephone number
19                       assigned to a cellular telephone service;
20                b.     Whether Plaintiff and the ATDS Class members were damaged
21                       thereby, and the extent of damages for such violation; and
22                c.     Whether Defendants should be enjoined from engaging in such
23                       conduct in the future.
24         21.    As a person that received numerous telemarketing/solicitation calls
25   from Defendants using an automatic telephone dialing system or an artificial or
26   prerecorded voice, without Plaintiff’s prior express consent, Plaintiff is asserting
27   claims that are typical of The ATDS Class.
28         22.    Plaintiff will fairly and adequately protect the interests of the members


                                 CLASS ACTION COMPLAINT
                                              -5-
     Case 2:20-cv-04725-JAK-RAO Document 1 Filed 05/27/20 Page 6 of 9 Page ID #:6




 1   of The Class. Plaintiff has retained attorneys experienced in the prosecution of
 2   class actions.
 3         23.    A class action is superior to other available methods of fair and
 4   efficient adjudication of this controversy, since individual litigation of the claims
 5   of all Class members is impracticable. Even if every Class member could afford
 6   individual litigation, the court system could not. It would be unduly burdensome
 7   to the courts in which individual litigation of numerous issues would proceed.
 8   Individualized litigation would also present the potential for varying, inconsistent,
 9   or contradictory judgments and would magnify the delay and expense to all parties
10   and to the court system resulting from multiple trials of the same complex factual
11   issues. By contrast, the conduct of this action as a class action presents fewer
12   management difficulties, conserves the resources of the parties and of the court
13   system, and protects the rights of each Class member.
14         24.    The prosecution of separate actions by individual Class members
15   would create a risk of adjudications with respect to them that would, as a practical
16   matter, be dispositive of the interests of the other Class members not parties to such
17   adjudications or that would substantially impair or impede the ability of such non-
18   party Class members to protect their interests.
19         25.    Defendants have acted or refused to act in respect generally applicable
20   to The Class, thereby making appropriate final and injunctive relief with regard to
21   the members of the Class as a whole.
22
23
                               FIRST CAUSE OF ACTION
24
            Negligent Violations of the Telephone Consumer Protection Act
25
                                     47 U.S.C. §227(b).
26
           26.    Plaintiff repeats and incorporates by reference into this cause of action
27
     the allegations set forth in the paragraphs above.
28



                                 CLASS ACTION COMPLAINT
                                              -6-
     Case 2:20-cv-04725-JAK-RAO Document 1 Filed 05/27/20 Page 7 of 9 Page ID #:7




 1         27.    The foregoing acts and omissions of Defendant constitute numerous
 2   and multiple negligent violations of the TCPA, including but not limited to each
 3   and every one of the above cited provisions of 47 U.S.C. § 227(b), and in particular
 4   47 U.S.C. § 227 (b)(1)(A).
 5         28.    As a result of Defendant’ negligent violations of 47 U.S.C. § 227(b),
 6   Plaintiff and the Class Members are entitled an award of $500.00 in statutory
 7   damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
 8         29.    Plaintiff and the ATDS Class are also entitled to and seek injunctive
 9   relief prohibiting such conduct in the future.
10
11                           SECOND CAUSE OF ACTION
12    Knowing and/or Willful Violations of the Telephone Consumer Protection
13                                           Act
14                                   47 U.S.C. §227(b)
15                             On Behalf of the ATDS Class
16         30.    Plaintiff repeats and incorporates by reference into this cause of action
17   the allegations set forth in the paragraphs above.
18         31.    The foregoing acts and omissions of Defendant constitute numerous
19   and multiple knowing and/or willful violations of the TCPA, including but not
20   limited to each and every one of the above cited provisions of 47 U.S.C. § 227(b),
21   and in particular 47 U.S.C. § 227 (b)(1)(A).
22         32.    As a result of Defendant’ knowing and/or willful violations of 47
23   U.S.C. § 227(b), Plaintiff and the ATDS Class are entitled an award of $1,500.00
24   in statutory damages, for each and every violation, pursuant to 47 U.S.C. §
25   227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
26         33.    Plaintiff and the Class members are also entitled to and seek injunctive
27   relief prohibiting such conduct in the future.
28



                                  CLASS ACTION COMPLAINT
                                              -7-
     Case 2:20-cv-04725-JAK-RAO Document 1 Filed 05/27/20 Page 8 of 9 Page ID #:8




 1                              PRAYER FOR RELIEF
 2    WHEREFORE, Plaintiff requests judgment against Defendant for the following:
 3
 4                           FIRST CAUSE OF ACTION
 5         Negligent Violations of the Telephone Consumer Protection Act
 6                                 47 U.S.C. §227(b)
 7              As a result of Defendant’ negligent violations of 47 U.S.C.
 8               §227(b)(1), Plaintiff and the ATDS Class members are entitled to and
 9               request $500 in statutory damages, for each and every violation,
10               pursuant to 47 U.S.C. 227(b)(3)(B).
11              Any and all other relief that the Court deems just and proper.
12
13                         SECOND CAUSE OF ACTION
14    Knowing and/or Willful Violations of the Telephone Consumer Protection
15                                         Act
16                                 47 U.S.C. §227(b)
17              As a result of Defendant’ willful and/or knowing violations of 47
18               U.S.C. §227(b)(1), Plaintiff and the ATDS Class members are
19               entitled to and request treble damages, as provided by statute, up to
20               $1,500, for each and every violation, pursuant to 47 U.S.C.
21               §227(b)(3)(B) and 47 U.S.C. §227(b)(3)(C).
22              Any and all other relief that the Court deems just and proper.
23   ///
24   ///
25   ///
26
27
28



                               CLASS ACTION COMPLAINT
                                            -8-
     Case 2:20-cv-04725-JAK-RAO Document 1 Filed 05/27/20 Page 9 of 9 Page ID #:9




 1                                    JURY DEMAND
 2         34.    Pursuant to the Seventh Amendment to the Constitution of the United
 3   States of America, Plaintiff is entitled to, and demands, a trial by jury.
 4
           Respectfully Submitted this 27th Day of May, 2020.
 5
 6
                                LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 7
 8                                     By: /s/ Todd M. Friedman
                                           Todd M. Friedman
 9
                                           Law Offices of Todd M. Friedman
10                                         Attorney for Plaintiff
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                 CLASS ACTION COMPLAINT
                                               -9-
